DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 was filed after the mailing date of the application on 10/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “the main expander” which lacks antecedent basis. For examination purposes the limitation is interpreted to recite -- the main expansion valve --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-7, 8-10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porras et al (US 20190225047).
Regarding claim 1, Porras teaches a transport climate control system for a climate controlled transport unit (paragraph 0012), the climate controlled transport unit including a climate controlled space (vehicle cabin, paragraph 0012), the transport climate control system comprising: a main heat transfer circuit (156) including: a compressor (196) to compress a working fluid, a condenser (190) downstream of the compressor to cool the working fluid compressed by the compressor with a first process fluid (refrigerant, paragraph 0012), a main expansion valve (208) and a chiller electronic expansion valve (EEV) (208) located in parallel (Fig. 1) with each other downstream of the condenser to expand the working fluid cooled by the condenser, a main evaporator (192) and a chiller evaporator (166) located in parallel (Fig. 1) to each other downstream of the condenser to heat the working fluid expanded by the main expansion valve and the chiller EEV, wherein the working fluid expanded by the main expansion valve is configured to flow through the main evaporator and cool a second process fluid (air, paragraph 0019) in the main evaporator, the main expansion valve downstream of the main evaporator configured to adjust climate control capacity of the main evaporator (paragraph 0012), wherein the working fluid expanded by the chiller EEV is configured to flows through the chiller evaporator and cool a third process fluid (coolant, paragraph 0015) in the chiller evaporator, the chiller EEV controlling flow of the working fluid to the chiller evaporator (paragraph 0012); and a chiller heat transfer circuit (154) including: the chiller evaporator, the third process fluid is configured to flow through the chiller heat transfer circuit and provide 
Regarding claim 4, Porras teaches the compressor is a variable speed compressor (196 at least two speeds, paragraph 0016).
Regarding claim 7, Porras teaches the main expansion valve is an electronic expansion valve (TXV, paragraph 0012) controlling flow of the working fluid to the main evaporator (paragraph 0012).
Regarding claim 8, Porras teaches all the limitations of claim 8 (see rejection of claim 1) including determining a climate control demand for the main heat transfer circuit and a climate control demand for the chiller heat transfer circuit; operating in a HVACR (156) and chiller mode (158)  when the main heat transfer circuit has the climate control demand and the chiller heat transfer circuit has the climate control demand (paragraph 0013), wherein operating in the HVACR and chiller mode includes directing working fluid in parallel streams (Fig. 1 through 166 and 192) through the main evaporator and the chiller evaporator, operating in the HVACR mode when only the main heat transfer circuit has the climate control demand (paragraphs 0012-0013), wherein operating in the HVACR mode includes directing the working fluid through the main evaporator and blocking flow of the working fluid to the chiller evaporator (200, paragraphs 0012-0013); and operating in the chiller mode when only the chiller heat transfer circuit has the climate control demand (paragraphs 0012-0013), wherein operating in the chiller mode includes directing the working fluid through the chiller evaporator and blocking flow of the working fluid through the main evaporator (204, paragraphs 0012-0013).
Regarding claim 9, Porras teaches directing the working fluid through the chiller evaporator in the chiller mode includes positioning the chiller EEV in an open position based on the climate control demand of the chiller heat transfer circuit (Fig. 1, paragraphs 0012-0013).
Regarding claim 10, Porras teaches directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: directing a first portion of the working fluid from the condenser through a first stream of the parallel streams that includes the main expansion valve and the main evaporator, and directing a second portion of the working fluid from the condenser through a second stream that includes the chiller EEV and the chiller evaporator (Fig. 1, paragraphs 0012-0013).
Regarding claim 14, Porras teaches the main expansion valve is a main electronic expansion valve (EEV) (TXV, paragraph 0012), and directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: positioning the main EEV based on a climate control demand of the main evaporator, and positioning the chiller EEV based on the climate control demand of the chiller heat transfer circuit (Fig. 1, paragraphs 0012-0013).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of Poolman et al (US 20200309440).
Regarding claim 2, Porras teaches the third process fluid is configured to cool one or more of a battery (162) of the climate controlled transport unit and a battery (164) attached to the climate controlled transport unit but fails to explicitly teach a battery of a tractor attached to the climate controlled transport unit.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Porras to include a battery of a tractor attached to the climate controlled transport unit in view of the teachings of Poolman to provide an efficient electric transport refrigeration system.
Regarding claim 3, the combined teachings teach the third process fluid is a liquid (coolant, paragraph 0015 of Porras).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of Saunders et al (US 20180195794).
Regarding claim 5, Porras teaches the main expansion valve is a thermostatic expansion valve (TXV, paragraph 0012) but fails to teach the main heat transfer circuit includes: the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator.
However, Saunders teaches the main heat transfer circuit includes: the electronic pressure regulator valve (136) downstream of the main evaporator (12) and upstream of the compressor (124), the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator (paragraph 0071) to efficiently control the pressure of the evaporator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Porras to include the main heat transfer circuit includes: the electronic pressure regulator valve downstream of the main evaporator and upstream of the .
Allowable Subject Matter
Claims 6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 11, the subject matter which is considered to distinguish from the closest prior art of record, Saunders et al (US 20180195794). The prior art of record teaches the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator in contrast the electronic pressure regulator valve is configured to control the pressure of the working fluid discharged from the main evaporator based on an outlet temperature of the third process fluid from the chiller evaporator or directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: directing a portion of the working fluid from the condenser through a first stream of the parallel streams that includes the thermostatic expansion valve, the main evaporator, and the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, and controlling the position of the an electronic pressure regulator valve based on outlet temperature of the second process fluid from the chiller evaporator and a superheat of the working fluid discharged from the chiller evaporator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /ELIZABETH J MARTIN/       Primary Examiner, Art Unit 3763